Mr. Chief Justice Hollerich delivered the opinion of the court: Claimant filed its complaint herein on February 21st, 1936 to recover the sum of $59.98 for goods and merchandise sold by it to respondent. It appears from the record that the Division of Highways of the respondent purchased from the claimant certain hardware and other merchandise of a like character, during the period from April 6th, 1934 to June 12th, 1934. It is admitted that the merchandise in question was received by the respondent; that a statement’ therefor was presented to the Division of Highways, and that the same was not paid for the reason that the claim was not presented until after the current appropriation had lapsed. It has been repeatedly held by this court that where merchandise has been sold to the respondent, and claim therefor was not presented in time for payment out of the current appropriation, an award will be allowed by this court, unless it appears that the claimant has delayed unreasonably in presenting its claim. There is nothing in the record to indicate any unreasonable delay on the part of the claimant in this case, and an award is therefore entered in favor of the claimant for the sum of Fifty-nine Dollars and Ninety-eight Cents ($59.98.)